FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 21, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 GENE E. DUDLEY, SR.,

               Plaintiff - Appellant,                    No. 10-3048
          v.                                              (D. Kansas)
 NORTH CENTRAL REGIONAL                     (D.C. No. 2:09-CV-02027-JWL-DJW)
 OFFICE; OFFICE OF GENERAL
 COUNSEL; DIRECTOR McNALLEY;
 CCM RACEY,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      The appellant, Gene E. Dudley, Sr., a former federal prisoner proceeding

pro se, appeals from several adverse decisions entered against him in a civil

rights action he brought against two groups of defendants. The claims at issue

arose out of events which took place while Mr. Dudley was participating in a

federal residential reentry program known as the Kansas City Community Center

(“KCCC”). The KCCC, a private facility under contract with the Bureau of

Prisons, operates as a halfway house for prisoners reentering civilian life. Mr.

Dudley claims that the defendants, collectively, wrongfully forced him to incur

medical expenses at the KCCC and that they delayed the receipt of his legal mail

and improperly hindered his efforts to exhaust his administrative remedies and

file the necessary grievances.

      The district court dismissed the private defendants (KCCC and Charles

Megerman, the executive director of KCCC’s residential programs) for lack of

personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and he granted summary

judgment in favor of the federal defendants (the North Central Regional Office,

the Office of General Counsel, Van Racy and Michael K. Nalley). It then denied

Mr. Dudley’s motion for reconsideration and his motion seeking a “Final

Appealable Judgment.” Mr. Dudley appeals all these rulings, which we affirm. 1



      1
       As an initial procedural matter, we grant Mr. Dudley’s motion to
supplement the record with materials from his “legal file” which we have received
in hard copy.

                                         -2-
      The district court succinctly stated the facts relevant to the action against

the private defendants, as follows:

             Following his incarceration at a federal prison, plaintiff
      participated in a federal residential re-entry center program at
      [KCCC]. The program seeks to assist federal offenders with issues
      relating to their re-entry into society after imprisonment. The
      program is operated pursuant to a contract awarded to KCCC by the
      Federal Bureau of Prisons in 2007. In the contract, the Bureau of
      Prisons, as “contracting Officer,” designated the North Central
      Regional Office in Kansas City, Kansas as the “Contracting Officer’s
      Technical Representative,” or “COTR.” The North Central Regional
      Office works with KCCC as the designated representative. For
      example, the Bureau of Prisons provides funding to KCCC for the
      program, and the contract provides for payment to be made by the
      North Central Regional Office.

              KCCC is a Missouri not-for-profit corporation, and all of its
      facilities are located in Missouri. Defendant Charles Megerman is
      the executive director of residential programs for KCCC. During the
      time plaintiff participated in the program, plaintiff resided at
      KCCC’s facilities in Kansas City, Missouri. While placed at KCCC,
      he received medical, dental and optometry care from two Missouri
      healthcare facilities, Swope Parkway Health Care Services and
      Truman Medical Center. During this time at KCCC, he was
      employed by Dudley Does It All, located in Missouri. He was
      injured while working and when he informed KCCC staff of his pain
      from the injury, the staff allegedly informed him that KCCC policy
      required him to be transported by an ambulance for medical
      treatment. Plaintiff was taken by ambulance for treatment, and
      received medical care at facilities in Kansas City, Missouri.

             Plaintiff asserts that he entered into an agreement with the
      Bureau of Prisons providing for continued medical coverage while
      participating in the program at KCCC and that federal law requires
      the free provision of such medical care. Plaintiff alleges that he
      personally incurred costs for the medical care he received while at
      KCCC, including the fee for ambulance transportation and costs
      associated with dental and optometry care. He claims that the
      imposition of such costs upon participants in re-entry programs

                                         -3-
      violates federal law, including the Second Chance Act of 2007, Pub.
      L. No. 110-199, 122Stat. 657 (2008). He filed a grievance with
      KCCC regarding such expenses and the grievance was allegedly
      reviewed and denied by the North Central Regional Office. He
      apparently appealed the denial of the grievance with no success.
      Plaintiff asserts that the Office of General Counsel for the Bureau of
      Prisons hindered or delayed his attempts to exhaust administrative
      remedies in regards to his grievance, and that the North Central
      Regional Office and Office of General Counsel for the Bureau of
      Prisons “created a sham and artifice” to make it appear that plaintiff
      had sufficiently exhausted his remedies under the FTCA, which they
      had in fact not been exhausted.

             While participating in the program at KCCC, plaintiff received
      mail from the United States District Court for the Eastern District of
      Michigan regarding a separate lawsuit plaintiff had filed. The letter
      was received by the North Central Regional Office, forwarded to
      KCCC, and then given to plaintiff. Plaintiff alleges that the
      defendants delayed delivery of the mail and that he was harmed by
      the delay because the lawsuit was dismissed. In support of their
      motion, the defendants have submitted the affidavit of Kyle Mead,
      the Facility Director for KCCC’s federal residential re-entry center
      program, explaining how mail is received by prior inmates who
      participate in the program at KCCC. Most mail sent to those
      participating in programs at KCCC is delivered directly to KCCC.
      However, any mail that is addressed to a participant’s previous place
      of incarceration is sent to the North Central Regional Office, which
      then forwards it to KCCC.

9/8/09 Mem. & Order at 2-3.

      The district court then addressed the private defendants’ argument that Mr.

Dudley’s action against them must be dismissed for lack of personal jurisdiction,

which Mr. Dudley was obligated to prove. The court concluded that “[r]esolving

all doubts in plaintiff’s favor, the Court concludes that plaintiff has not met his

burden of making a prima facie showing that defendants are subject to the


                                          -4-
jurisdiction of this court.” Id. at 5. The district court’s lengthy and thorough

discussion clearly explained why there was no personal jurisdiction over the

private defendants. We agree with its analysis. Accordingly, we affirm the

district court’s dismissal of these private defendants for substantially the same

reasons as stated in the district court’s memorandum and order. We turn now to

its grant of summary judgment in favor of the remaining defendants (the federal

defendants).

      We again recite the facts, as succinctly stated by the district court regarding

these federal defendants:

             Before transferring to KCCC’s facilities, plaintiff signed an
      agreement with the Bureau of Prisons expressing his understanding
      that he would be expected to assume financial responsibility for his
      own health care during his time at KCCC. . . . Plaintiff alleges that
      he was wrongfully forced to incur costs for the medical care he
      received while at KCCC . . . [which he claims] violated federal law,
      including the Second Chance Act of 2007 . . . .

             While participating in the program at KCCC, plaintiff received
      mail from the United States District Court for the Eastern District of
      Michigan regarding a separate lawsuit plaintiff had filed, informing
      him of deficiencies needing to be corrected to avoid dismissal of the
      action. According to plaintiff, the letter was received by the North
      Central Regional Office, forwarded to KCCC, and then given to
      plaintiff. Plaintiff alleges that the defendants delayed delivery of the
      mail and that he was harmed by the delay because the lawsuit was
      dismissed as a result. Plaintiff filed a motion with the District Court
      for the Eastern District of Michigan requesting that it set aside its
      order dismissing the action, on the grounds that he had not received
      the letter until after the action had already been dismissed. However,
      the court concluded that the fault lay with plaintiff and denied his
      motion.


                                         -5-
             Plaintiff additionally contends that the Bureau of Prison’s
      North Central Regional Office in Kansas City, Kansas and its Office
      of General Counsel in Washington D.C. hindered or delayed his
      attempts to exhaust administrative remedies in connection with a
      separately filed action in the United States District Court for the
      District of South Dakota regarding the Bureau of Prison’s allegedly
      negligent treatment of injuries plaintiff received during an inmate
      softball game. . . .

             Plaintiff also asserts that the NCRO and the Office of General
      Counsel in Washington, D.C. improperly rejected a grievance he
      filed, because the rejection did not explain the reason for denial of
      the grievance and additionally failed to contain a notice of receipt or
      response time. Plaintiff contends the failure of the NCRO or the
      Office of General Counsel to provide him a proper rejection
      constituted a denial of due process.

10/21/09 Mem. & Order at 3-5. The district court then recited the procedural

history of this case, which involved Mr. Dudley’s filing of an original, then an

amended, complaint, following that up with a supplement, in all of which he

compiled the issues he now asserts. After the court dismissed the action against

the private defendants, as discussed above, the remaining (federal) defendants

filed a motion to dismiss or, in the alternative, for summary judgment. Mr.

Dudley moved the district court to set a scheduling conference, in response to

which the federal defendants requested an order delaying the case on the grounds

that a ruling on its motion (to dismiss or for summary judgment) would

potentially dispose of the entire case. They also filed a motion opposing Mr.

Dudley’s motion to set a scheduling conference. The district court then addressed




                                         -6-
all of these pending motions. The court noted that Mr. Dudley sought monetary,

declarative and injunctive relief.

      In its 35-page memorandum, the district court, again, carefully and

thoroughly explained why each of Mr. Dudley’s allegations was unavailing. On

some matters, Mr. Dudley had failed to plead or state sufficient facts; on others,

there was no available cause of action or Mr. Dudley failed to demonstrate the

requisite exhaustion of issues; on yet others, his claims were moot; with respect

to certain claims, he had failed to present sufficient, authenticated evidence to

survive summary judgment; regarding other matters, he failed to demonstrate a

genuine issue of material fact; on other issues, his action was barred by sovereign

immunity; with respect to his claims for injunctive relief, Mr. Dudley failed to set

forth sufficient facts to demonstrate a substantial likelihood of future injury; and

other claims failed because Mr. Dudley failed to present evidence of direct and

personal involvement in the alleged constitutional violation. We cannot improve

on the district court’s thoughtful and thorough explanation of its many rulings,

including its explanation for its denial of Mr. Dudley’s motion for reconsideration

and his motion “Requesting a Final Appealable Judgment.” Accordingly, for the

foregoing reasons, we affirm the district court’s orders and judgments of

dismissal, for substantially the reasons stated therein.




                                          -7-
      We therefore AFFIRM the district court’s orders and judgments of

dismissal.

                                            ENTERED FOR THE COURT


                                            Stephen H. Anderson
                                            Circuit Judge




                                      -8-